Citation Nr: 1525826	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-24 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) for the cause of the Veteran's death under 38 U.S.C.A. § 1151 (West 2014).

3.  Entitlement to service connection for spinal discitis for accrued benefits purposes under 38 U.S.C.A. § 1151 (West 2014).

4.  Entitlement to service connection for hypertension for accrued benefits purposes under 38 U.S.C.A. § 1151 (West 2014).

5.  Entitlement to service connection for depression for accrued benefits purposes under 38 U.S.C.A. § 1151 (West 2014).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1965.  He died in April 2007.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The appellant testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in August 2010 who has retired from employment at the Board.  VA notified the appellant and afforded her the opportunity to appear at another Board hearing in the matters on appeal.  The appellant testified before the undersigned on issues numbered 1-2 in March 2015 (the appellant did not request a hearing on her accrued benefits claims).  Copies of both hearing transcripts have been uploaded in the Veteran's Veterans Benefits Management System (VBMS) electronic record. 
In May 2012 and September 2014, the Board remanded the matters on appeal to the RO for additional development.  The requested development has been completed and the matters have returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

As noted by the Board in its May 2012 remand, the appellant has maintained, in part, that she is entitled to DIC benefits under the provisions of 38 U.S.C.A. § 1151 because the Ashville, North Carolina, VA Medical Center (VAMC) failed to obtain informed consent for numerous procedures during the Veteran's lifetime.  She also alleged that the Veteran developed a staph infection and methicillin-resistant Staphylococcus aureus (MRSA) infection as a result of improper procedures used in maintaining a port-a-cath and peripherally inserted central catheter (PICC) line in 2003 and 2007, respectively, and that these infections hastened his death.   She maintained that the Veteran was not informed of these procedures.  Pursuant to the Board's May 2012 remand, numerous consent forms were obtained from the above VAMC, which included those surrounding the 2003 and 2007 port-a-cath and PICC line procedures, respectively.  

Notwithstanding the foregoing, the appellant has also steadfastly maintained that the above-cited VAMC failed to obtain informed consent, to include consent surrounding the delay of treatment, for the following procedures that hastened the Veteran's demise:  (i) lack of informed consent for palliative radiation treatment in 2007;(ii) delay of the Veteran's initial treatment for his fatal chronic lymphocytic leukemia (CLL) in August 2001, despite its initial diagnosis in April 2001; (ii) delay in treatment in response of December 2004 and January 2005 magnetic resonance imaging (MRI) of the lumbar spine and computed tomography scans (CT) that showed possible retroperitoneal adenopathy and new adenopathy and splenomegaly, suspect recurrent CLL, respectively; (iii) and, failure to inform the Veteran of a January 2007 CT scan that showed a massive retroperitoneal adenopathy in the abdomen.  

On remand, the AOJ should obtain consent documents surrounding the 2007 palliative radiation treatment and delay in treatment surrounding the above-cited clinical findings.  In the event that the Asheville, North Carolina, VAMC determines that the consent documents are unavailable, they should document their lack of availability.

In addition, the Board notes that a November 2013 supplemental statement of the case addressing the appellant's claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151 does not contain a discussion of whether any and all medical procedures were performed or delayed with the Veteran's informed consent.  The August 2012 supplemental statement of the case contains no discussion of informed consent.  A new supplemental statement of the case must be prepared in accordance with the appropriate remand directive below.

Finally, an adjudication of the appellant's accrued benefits claims are to be based on evidence in VA's possession at the time of death even if the evidence was not physically located in the record at the time of death, such as the potentially outstanding consent documents requested herein.  See 38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000 (d)(4) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the claims for service connection for spinal discitis, hypertension and depression under 38 U.S.C.A. § 1151 for purposes of accrued benefits must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain all documentation referable to the type of consent obtained by the Asheville, North Carolina, VAMC in connection with the following procedures, to include the delay of treatment:  (i) palliative radiation in 2007; (ii) delay in treatment in response to CLL treatment until August 2001, despite its initial diagnosis in April 2001; (iii) delay in treatment in response to December 2004 and January 2005 MRI and CT scans that showed possible retroperitoneal adenopathy and new adenopathy and splenomegaly, suspect recurrent CLL, respectively; and, (iv) failure to inform the Veteran of a January 2007 CT scan that showed a massive retroperitoneal adenopathy in the abdomen.  If any consent forms from these procedures, to include the delay in treatment cannot be obtained, the reasons for the unavailability and the RO's efforts to obtain them must be documented in the Veteran's VBMS electronic record. 

The AOJ should insure that all VA treatment records from 2001 to 2007 are a part of the claims file.

2.  Following completion of all indicated development, the RO should readjudicate the issues on appeal in light of all the evidence of record, to include whether any and all applicable medical procedures, pursuant to 38 C.F.R. §§ 3.361(d)(ii) and 17.32 (2014) were performed with the Veteran's informed consent.  

If any benefit sought on appeal remains denied, then a supplemental statement of the case should be furnished to the appellant and her attorney.  They should be afforded a reasonable opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

